Examiner’s Amendment and
Examiner’s Statement of Reasons for Allowance
Allowance (5/13/22)

The present application is being examined under the post-AIA  first to invent provisions. 

Examiner has carefully reviewed the response to the previous Office Action for the above patent application and prepared the following Office Action.

Applicant's election with traverse of Invention I, Claims 1-11 is acknowledged.  
Further, Claims 12-13 are withdrawn by the Examiner from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species.
The restriction requirement is still deemed proper and is therefore made FINAL.

An Examiner's amendment for the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

Applicant’s representative authorized following Examiner's amendments via telephone interview.

Following claims were further amended to read as follows:
1.	A vehicle body platform (1) for an automobile, comprising:
a.	a passenger body module (100) comprising a front structural interface (110) and a rear structural interface (120);
b.	a front body module (200) comprising a rear structural interface (220);
c.	a rear body module (300) comprising a front structural interface (310);
d.	a passenger extension body module (700) configured to be arranged between the passenger body module (100) and the rear body module (300), the passenger extension body module (700) comprising a front structural interface (710) configured to be mechanically interconnected with the rear structural interface (120) of the passenger body module (100) and a rear structural interface (720) configured to be mechanically interconnected with the front structural interface (310) of the rear body module (300);
e.	whereby
i.	the rear structural interface (220) of the front body module (200) and the front structural interface (110) of the passenger body module (100) are corresponding structural interfaces configured to mechanically interconnect the passenger body module (100) with the front body module (200)
ii.	the front structural interface (310) of the rear body module (300) and the rear structural interface (120) of the passenger body module (100) are corresponding structural interfaces configured to mechanically interconnect the passenger body module (100) with the rear body module (300)
iii.	the rear structural interface (120) of the passenger body module (100) and the rear structural interface (720) of the passenger extension body module (700) are identical types of interfaces configured to be mechanically interconnected with the same mechanical connecting points (10) of the front structural interface (310) of the rear body module (300) and
iv.	the rear body module (300) comprises a truss.
2–5.	(Canceled)
6.	A vehicle body platform (1) for an automobile, comprising:
a.	a passenger body module (100) comprising a front structural interface (110) and a rear structural interface (120);
b.	a front body module (200) comprising a rear structural interface (220);
c.	a rear body module (300) comprising a front structural interface (310);
d.	a passenger extension body module (700) configured to be arranged between the passenger body module (100) and the rear body module (300), the passenger extension body module (700) comprising a front structural interface (710) configured to be mechanically interconnected with the rear structural interface (120) of the passenger body module (100) and a rear structural interface (720) configured to be mechanically interconnected with the front structural interface (310) of the rear body module (300);
e.	whereby
i.	the rear structural interface (220) of the front body module (200) and the front structural interface (110) of the passenger body module (100) are corresponding structural interfaces configured to mechanically interconnect the passenger body module (100) with the front body module (200)
ii.	the front structural interface (310) of the rear body module (300) and the rear structural interface (120) of the passenger body module (100) are corresponding structural interfaces configured to mechanically interconnect the passenger body module (100) with the rear body module (300)
iii.	the rear structural interface (120) of the passenger body module (100) and the rear structural interface (720) of the passenger extension body module (700) are identical types of interfaces configured to be mechanically interconnected with the same mechanical connecting points (10) of the front structural interface (310) of the rear body module (300) and
iv.	the vehicle body platform (1) comprises a front extension body module (600) configured to be arranged between the passenger body module (100) and the front body module (200).
7.	The vehicle body platform (1) according to claim 6, wherein the front extension body module (600) comprises a front structural interface (610) configured to be mechanically interconnected with the rear structural interface (220) of the front body module (200) and a rear structural interface (620) configured to be mechanically interconnected with the front structural interface (110) of the passenger body module (100).
8.	The vehicle body platform (1) according to claim 7, wherein the rear structural interface (220) of the front body module (200) and the rear structural interface (620) of the front extension body module (600) are identical types of interfaces configured to be mechanically interconnected with same mechanical connecting points (10) of the front structural interface (110) of the passenger body module (100).
9.	The vehicle body platform (1) according to claim 7, wherein the rear structural interface (220) of the front body module (200) and the rear structural interface (620) of the front extension body module (600) are different types of interfaces configured to be mechanically interconnected with different mechanical connecting points (10) of the front structural interface (110) of the passenger body module (100).
10.	The vehicle body platform (1) according to claim 1, wherein the vehicle body platform (1) comprises a front-end body module (400) having a rear structural interface (420) configured to be mechanically interconnected with a front structural interface (210) of the front body module (200).
11.	The vehicle body platform (1) according to claim 1, wherein the vehicle body platform (1) comprises a rear-end body module (500) comprising a front structural interface (510) configured to be mechanically interconnected with a rear structural interface (320) of the rear body module (300).
12.	The vehicle body platform (1) according to claim 1, wherein the vehicle body platform (1) comprises an auxiliary stiffening structure (800) mechanically interconnecting the front body module (200) with the passenger body module (100).
13.	The vehicle body platform (1) according to claim 12, wherein the auxiliary stiffening structure (800) is arranged at a side of the vehicle body platform that during operation of the vehicle is directed away from the roadway.
14.	The vehicle body platform (1) according to claim 1, wherein at least one of the front and/or rear structural interfaces (110, 120, 210, 220, 310) comprises at least one flange (51) having at least one contact face (52) configured for load transfer to an adjacent body module (100, 200, 300).
15.	The vehicle body platform (1) according to claim 14, wherein the flange (51) is arranged at an angle bracket (50).
16.	The vehicle body platform (1) according to claim 14, wherein the flange (51) is at least partially composed of at least two angle brackets (50) having complementary contact faces (52) together forming a composed contact face of a composed fixing plate (55).
17.	The vehicle body platform (1) according to claim 1, wherein the rear structural interface (220) of the front body module (200) comprises a left rear structural interface member (221) and a right rear structural interface member (222) and the front body module (200) comprises a left front rail (231) extending from the left rear structural interface member (221) essentially in the longitudinal direction (x) of the front body module (200) and a right front rail (232) extending from the right rear structural interface member (222) essentially in the longitudinal direction (x) of the front body module (200).
18.	The vehicle body platform (1) according to claim 7, wherein the rear structural interface (620) of the front extension body module (600) comprises a left rear structural interface member (621) and a right rear structural interface member (622) and the front extension body module (600) comprises a left front extension rail (631) extending from the left rear structural interface member (621) essentially in the longitudinal direction (x) of the front extension body module (600) and a right front extension rail (632) extending from the right rear structural interface member (622) essentially in the longitudinal direction (x) of the front extension body module (600).
19.	The vehicle body platform (1) according to claim 18, wherein the front structural interface (610) of the front extension body module (600) comprises a left front structural interface member (611) and a right front structural interface member (612), the left front structural interface member (611) and the left rear structural interface member (621) of the front extension module (600) and the left front extension rail (631) being essentially arranged on a straight line in the longitudinal direction (x) of the front extension body module (600) and the right front structural interface member (612) and the right rear structural interface member (622) of the front extension module (600) and the right front extension rail (632) being essentially arranged on a straight line in the longitudinal direction (x) of the front extension body module (600).
20.	The vehicle body platform (1) according to claim 6, wherein when the passenger body module (100) and the front extension body module (600) and the front body module (200) are in a mechanically interconnected state, the front structural interface (110) of the passenger body module (100) and the front structural interface (610) of the front extension body module (600) and the front structural interface (210) of the front body module (200) are essentially arranged on a straight line in the longitudinal direction (x) of the passenger body module (100).
21.	(Canceled)  
22.	A vehicle body platform (1) for an automobile, comprising:
a.	a passenger body module (100) comprising a front structural interface (110) and a rear structural interface (120);
b.	a front body module (200) comprising a rear structural interface (220);
c.	a rear body module (300) comprising a front structural interface (310);
d.	a passenger extension body module (700) configured to be arranged between the passenger body module (100) and the rear body module (300), the passenger extension body module (700) comprising a front structural interface (710) configured to be mechanically interconnected with the rear structural interface (120) of the passenger body module (100) and a rear structural interface (720) configured to be mechanically interconnected with the front structural interface (310) of the rear body module (300);
e.	whereby
i.	the rear structural interface (220) of the front body module (200) and the front structural interface (110) of the passenger body module (100) are corresponding structural interfaces configured to mechanically interconnect the passenger body module (100) with the front body module (200)
ii.	the front structural interface (310) of the rear body module (300) and the rear structural interface (120) of the passenger body module (100) are corresponding structural interfaces configured to mechanically interconnect the passenger body module (100) with the rear body module (300)
iii.	the rear structural interface (120) of the passenger body module (100) and the rear structural interface (720) of the passenger extension body module (700) are identical types of interfaces configured to be mechanically interconnected with the same mechanical connecting points (10) of the front structural interface (310) of the rear body module (300) and
iv.	the mechanical interconnections between the structural interfaces (110, 120, 210, 220, 310) are embodied as detachable mechanical interconnections.
23.	The vehicle body platform (1) according to claim 22, wherein the detachable mechanical interconnections are established by fasteners (56).
24.	The vehicle body platform (1) according to claim 23, wherein the fasteners comprise at least one screw and/or threaded bolt and/or rivet.
25.	A vehicle body platform (1) for an automobile, comprising:
a.	a passenger body module (100) comprising a front structural interface (110) and a rear structural interface (120);
b.	a front body module (200) comprising a rear structural interface (220);
c.	a rear body module (300) comprising a front structural interface (310);
d.	a passenger extension body module (700) configured to be arranged between the passenger body module (100) and the rear body module (300), the passenger extension body module (700) comprising a front structural interface (710) configured to be mechanically interconnected with the rear structural interface (120) of the passenger body module (100) and a rear structural interface (720) configured to be mechanically interconnected with the front structural interface (310) of the rear body module (300);
e.	whereby
i.	the rear structural interface (220) of the front body module (200) and the front structural interface (110) of the passenger body module (100) are corresponding structural interfaces configured to mechanically interconnect the passenger body module (100) with the front body module (200)
ii.	the front structural interface (310) of the rear body module (300) and the rear structural interface (120) of the passenger body module (100) are corresponding structural interfaces configured to mechanically interconnect the passenger body module (100) with the rear body module (300)
iii.	the rear structural interface (120) of the passenger body module (100) and the rear structural interface (720) of the passenger extension body module (700) are identical types of interfaces configured to be mechanically interconnected with the same mechanical connecting points (10) of the front structural interface (310) of the rear body module (300) and
iv.	the passenger body module (100) comprises a floorpan (130) made from a sheet material.
26.	The vehicle body platform (1) according to claim 25, wherein the passenger body module (100) comprises an upper framework (140) arranged on and mechanically interconnected with the floorpan (130).
27.	The vehicle body platform (1) according to claim 1, wherein the passenger body module (100) comprises at least one tunnel (150) extending along the passenger body module (100) in longitudinal direction (x) of the passenger body module (100).
28.	The vehicle body platform (1) according to claim 1, wherein an internal combustion engine is arranged in the rear body module (300).
29.	The vehicle body platform (1) according to claim 1, wherein an electric motor is arranged in the rear body module (300).
30.	The vehicle body platform (1) according to claim 1, wherein at least part of an electric powertrain is arranged in the front body module (200).
31–36.  (Canceled)  
37.	The vehicle body platform (1) according to claim 1, wherein the vehicle body platform (1) comprises a front extension body module (600) configured to be arranged between the passenger body module (100) and the front body module (200).
38.	The vehicle body platform (1) according to claim 37, wherein the front extension body module (600) comprises a front structural interface (610) configured to be mechanically interconnected with the rear structural interface (220) of the front body module (200) and a rear structural interface (620) configured to be mechanically interconnected with the front structural interface (110) of the passenger body module (100).
39.	The vehicle body platform (1) according to claim 38, wherein the rear structural interface (220) of the front body module (200) and the rear structural interface (620) of the front extension body module (600) are identical types of interfaces configured to be mechanically interconnected with same mechanical connecting points (10) of the front structural interface (110) of the passenger body module (100).
40.	The vehicle body platform (1) according to claim 38, wherein the rear structural interface (220) of the front body module (200) and the rear structural interface (620) of the front extension body module (600) are different types of interfaces configured to be mechanically interconnected with different mechanical connecting points (10) of the front structural interface (110) of the passenger body module (100).
41.	The vehicle body platform (1) according to claim 37, wherein when the passenger body module (100) and the front extension body module (600) and the front body module (200) are in a mechanically interconnected state, the front structural interface (110) of the passenger body module (100) and the front structural interface (610) of the front extension body module (600) and the front structural interface (210) of the front body module (200) are essentially arranged on a straight line in the longitudinal direction (x) of the passenger body module (100).
42–45.	(Canceled)  

The following is an Examiner's statement of reasons for allowance: 
The primary reason for the allowance is that it has not been shown or reasonably suggested by the prior art of record to have a front structural interface (710) configured to be mechanically interconnected with the rear structural interface (120) of the passenger body module (100) and a rear structural interface (720) configured to be mechanically interconnected with the front structural interface (310) of the rear body module (300); whereby the rear structural interface (220) of the front body module (200) and the front structural interface (110) of the passenger body module (100) are corresponding structural interfaces configured to mechanically interconnect the passenger body module (100) with the front body module (200) the front structural interface (310) of the rear body module (300) and the rear structural interface (120) of the passenger body module (100) are corresponding structural interfaces configured to mechanically interconnect the passenger body module (100) with the rear body module (300) and further in combination with the other recited limitations in claims supported by this application, which are also not found in the prior art of record.

Direct all inquiry to Primary Examiner KIRAN B PATELat kiran.patel@uspto.gov (571-272-6665, M-F 8-5). Contact SPE Glenn Dayoan at 571 272 6659 if attempt to reach the examiner are unsuccessful. The PTO Official fax number is 571-273-8300.

Information Retrieval (PAIR) system has status information for this application. Either Private PAIR or Public PAIR has status information for published applications.  Only Private PAIR has status information for unpublished applications.  Additional PAIR system information available at http://pair-direct.uspto.gov. For questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. Additional assistance available from USPTO Customer Service Representative at 800-786-9199 or 571-272-1000.

/Kiran B Patel/Primary Examiner, Art Unit 3612

Kiran B. Patel, P. E.
U.S. Patent and Trademark Office
Class 296, Land Vehicles: Bodies and Tops
Class 293, Vehicle Fenders
Phone: 571-272-6665 
kiran.patel@uspto.gov